Citation Nr: 1214538	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left ankle fracture residuals.

2.  Entitlement to service connection for systemic sclerosis.

3.  Entitlement to service connection for arthritis, including spondyloarthritis. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to medication and corticosteroids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987, and from October 1987 to January 1992.  He also had periods of active reserve service, active duty for training ("ACDUTRA") and inactive duty for training ("INACDUTRA") with the United States and Texas Army National Guard.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions dated June 2007 and November 2008, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas.

In September 2009, the Veteran testified before a Decision Review Officer ("DRO") at the Waco RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Although the Veteran had previously requesting a hearing before a Veterans Law Judge, in an October 2009 statement, he withdrew his request. 

The Board has previously considered these claims.  In a June 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for systemic sclerosis and remanded the claims of (1) entitlement to an evaluation in excess of 20 percent for left ankle fracture residuals, (2) entitlement to service connection for arthritis, including spondyloarthritis, and (3) entitlement to service connection for diabetes mellitus, type II, for further evidentiary development.  The Veteran subsequently appealed that portion of the Board's decision which denied his claim of entitlement to service connection for systemic sclerosis to the Unites States Court of Appeals for Veterans Claims ("Court").  In January 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate that portion of the Board's decision that denied service connection for systemic sclerosis and remand the case for further development and readjudication.  Thereafter, in a January 2011 Order, the Court granted the parties' Joint Motion, vacated the aforementioned portion of the Board's June 2010 decision, and remanded the case to the Board for compliance with the directives specified by the Court.  

Thereafter, in November 2011, the Board remanded the Veteran's claim of entitlement to service connection for systemic sclerosis for additional development, specifically, to obtain any records associated with a potential award of benefits from the Social Security Administration ("SSA"), and to allow the RO or VA Appeals Management Center ("AMC") to delineate several periods of active reserve service, ACDUTRA and INACDUTRA for the Veteran's duty with the United States and/or Texas Army National Guard.  The appeal has been returned to the Board for additional appellate processing.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2011).  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  

In this regard, the Board observes that in its November 2011 remand, the Board requested, pursuant to the January 2011 Order from the Court, that the RO/AMC clearly delineate the Veteran's periods of active reserve service, ACDUTRA and INACDUTRA for his 79 total training days in 2005 and eight (8) training days in 2006 with the U.S. Army National Guard and/or Texas Army National Guard.  Although, in a February 2012 Supplemental Statement of the Case ("SSOC"), the AMC readjudicated and again denied the claim of entitlement to service connection for systemic sclerosis, it appears that the AMC failed to provide the aforementioned information concerning the Veteran's 2005 and 2006 training days or, in the alternative, provide a memorandum to the record noting its attempts to obtain such information and why any further attempts would be futile.  Although the Board notes that the Veteran submitted additional documentation containing his National Guard retirement points prior to the February 2012 SSOC, as noted in the remand directives, reports of retirement points are not sufficient to meet the requirements of the remand order.  

Furthermore, as discussed above, in June 2010, the Board remanded the Veteran's three additional claims to the RO/AMC for additional development, which including affording the Veteran a VA examination.  While the Board notes that the claims folder contains a VA examination report, dated February 2011, the Board also specified that, following the examination, the claims should be readjudicated and an SSOC issued if the claims were not granted to the Veteran's satisfaction.  Review of the claims folder, however, reveals that, although the claims folder contains a recent VA Certification of Appeal, in which all of the Veteran's claims were recertified to the Board, an SSOC for these claims has not been issued.

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, although the Board realizes that another remand will, regrettably, further delay an appellate decision on the claims, in order to comply with both the June 2010 and November 2011 Board remands, the Board finds that a remand is necessary in order to allow a readjudication of the Veteran's appealed claims.	

Finally, as the Board observes that the most recent VA treatment reports of record are dated April 2010, an attempt should be made to obtain any treatment reports not of record since that time.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  Also, as the Veteran has received private treatment, an attempt should be made to obtain any recent private treatment records that are not currently of record which show treatment for his diabetes mellitus, type II, left ankle fracture residuals, and arthritis, including spondyloarthritis.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA treatment reports since April 2010 that are not currently of record.  All records obtained must be associated with the claims folder.  Any negative reply must also be associated with the claims folder.

2.  The RO/AMC should send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for his diabetes mellitus, type II, left ankle fracture residuals, and arthritis, including spondyloarthritis.  Any treatment records not currently of record should be obtained and associated with the claims folder.  Any negative reply must also be noted 
in the claims folder.
3.  Clearly delineate the periods of active service, ACDUTRA and INACDUTRA for the Veteran's 79 total training days in 2005 and 8 days in 2006 with the U.S. Army National Guard and/or Texas National Guard.  Reports of retirement points are not sufficient to meet the requirements of this remand.  If the RO/AMC is unable to obtain such information, it must prepare a memorandum detailing the efforts it took to obtain such records and that any further attempts would be futile.

4.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, ensure that all of the Veteran's periods of reserve service are clearly delineated, pursuant to the directives of this remand.  If not, implement corrective procedures.  See Stegall v. West, supra.

5.  Following completion of the above, the RO/AMC should review the February 2011 VA joints examination.  Thereafter, the RO/AMC should conduct whatever other development is indicated and readjudicate all of the Veteran's appealed claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


							
_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


